DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 22 June 2022 have been fully considered.
Applicant argues that Examiner erred by “review[ing] each claim element individually.”  Examiner respectfully disagrees.  The claim is analyzed both limitation-by-limitation, and as an ordered combination.  See MPEP § 2016.04(d).
Applicant argues that the “speed of convergence of the distributed database is increased,” and that this integrates a judicial exception into a practical application.  Examiner respectfully disagrees.  Firstly, the claims do not, as a matter of fact, actually recite such an increase.  Any actual increase in the speed of convergence would turn on the specifics of how the consensus order is calculated.  The mere recitation of broadly “calculating a consensus order” as claimed fails to actually recite this increase in speed.  See MPEP § 2106.05(a) (“After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology.”).  Secondly, the increase comes from the calculation itself – a judicial exception – and therefore cannot be the source of improvement which would integrate itself into a practical application.  See id. (“It is important to note, the judicial exception alone cannot provide the improvement.”).  Given that any such speed of convergence would be broadly applicable to any application of reaching consensus, the recitation of a database is mere field of use.  See MPEP § 2106.05(h).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 8-11, 13-17, 19, and 21-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

As per claim 1:
The limitation of constructing a directed acyclic graph (DAG) based on the first event, the second event, the identifier of the first ancestor event such that the first ancestor event is ordered prior to the first event in the DAG, the identifier of the second ancestor event such that the second ancestor event is ordered prior to the first event in the DAG, the identifier of the third ancestor event such that the third ancestor event is ordered prior to the second event in the DAG, and the identifier of the fourth ancestor event such that the fourth ancestor event is ordered prior to the second event in the DAG, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “constructing” in the context of this claim encompasses the user manually drawing a DAG on pen and paper (e.g., Figs 4-6).
The limitation of calculating a consensus order associated with the distributed database based on the DAG, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “calculating” in the context of this claim encompasses a person forming a judgment as to how to arrange the events.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The first additional element is “a memory” in “a first compute device configured to be included within a plurality of compute devices,” “a network operatively coupled to the plurality of compute devices,” and “a processor operatively coupled to the memory.”  These are generic computer components, such that their inclusion amounts no more than mere instructions to apply the exception using generic computer components.
The second additional element is “storing an instance of a distributed database at a first compute device configured to be included within a plurality of compute devices that implements the distributed database via a network operatively coupled to the plurality of compute devices.”  “Storing” is recited at a high-level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The third additional element is “the processor configured to receive a first event from a second compute device from the plurality of compute devices, the first event including (1) an identifier of a first ancestor event to indicate that the first ancestor event is ordered prior to the first event and (2) an identifier of a second ancestor event to indicate that the second ancestor event is ordered prior to the first event.”  “Receiving” is recited at a high-level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The fourth additional element is “the processor configured to receive a second event from a third compute device from the plurality of compute devices, the second event including (1) an identifier of a third ancestor event to indicate that the third ancestor event is ordered prior to the second event and (2) an identifier of a fourth ancestor event to indicate that the fourth ancestor event is ordered prior to the second event.”  “Receiving” is recited at a high-level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 2:
The limitation of calculating the consensus order using a partial order identified in the DAG, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “calculating” in the context of this claim encompasses a person forming a judgment as to how to arrange the events.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites no further additional elements, and is therefore unpatentable.

As per claim 4:
The limitation of wherein the processor is configured to receive the first event at a first time, the processor is configured to receive the second event at a second time after the first time, the processor configured to define a third event including (1) an identifier of the first event and (2) an identifier of a fifth ancestor event, the fifth ancestor event being defined by the processor, the processor configured to define a fourth event including (1) an identifier of the third event and (2) an identifier of the second event, as drafted, is a process that, under its broadest reasonable interpretation, but for the recitation of generic computer components covers a mathematical relationship between the identifiers – numbers – using a mathematical relationship – the claimed defined events.  Specification [1044].  This therefore falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites no further additional elements, and is therefore unpatentable.

As per claim 5:
The limitation of the identifier of the first ancestor event is a cryptographic hash of the first ancestor event, as drafted, is a process that, under its broadest reasonable interpretation, but for the recitation of generic computer components covers a mathematical calculation regarding the identifiers – numbers – using mathematical methods, e.g., hashing.  Specification [1044].  This therefore falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites no further additional elements, and is therefore unpatentable.

As per claim 8:
The limitation of the first event includes a first set of transactions and the second event includes a second set of transactions, the consensus order determining an order of the first set of transactions with respect to the second set of transactions, as drafted, is a process that, under its broadest reasonable interpretation, but for the recitation of generic computer components performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “defining” in the context of this claim encompasses a person forming a judgment as to how to arrange the events.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites no further additional elements, and is therefore unpatentable.

As per claim 9:
The limitation of constructing a directed acyclic graph (DAG) based on the event, the first ancestor event, and the second ancestor event, the identifier of the first ancestor event such that the first ancestor event is ordered prior to the event in the DAG, and the identifier of the second ancestor event such that the second ancestor event is ordered prior to the event in the DAG, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “constructing” in the context of this claim encompasses the user manually drawing a DAG on pen and paper (e.g., Figs 4-6).
The limitation of calculating, based on the DAG, a consensus order associated with the distributed database, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “calculating” in the context of this claim encompasses a person forming a judgment as to how to arrange the events.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The first additional element is “a first compute device configured to be included within a plurality of compute devices that implements a distributed database via a network.”  These are generic computer components, such that their inclusion amounts no more than mere instructions to apply the exception using generic computer components.
The second additional element is “receive, at a first compute device configured to be included within a plurality of compute devices that implements a distributed database via a network, an event from a second compute device from the plurality of compute devices, the event including (1) an identifier of a first ancestor event to indicate that the first ancestor event is ordered prior to the event and (2) an identifier of a second ancestor event to indicate that the second ancestor event is ordered prior to the event.”  “Receiving” is recited at a high-level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 10:
The limitation of the identifier of the first ancestor event is a cryptographic hash of the first ancestor event, as drafted, is a process that, under its broadest reasonable interpretation, but for the recitation of generic computer components covers a mathematical calculation regarding the identifiers – numbers – using mathematical methods, e.g., hashing.  Specification [1044].  This therefore falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites no further additional elements, and is therefore unpatentable.

As per claim 11:
The limitation of calculating the consensus order using a partial order identified in the DAG, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “calculating” in the context of this claim encompasses a person forming a judgment as to how to arrange the events.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites no further additional elements, and is therefore unpatentable.

As per claim 13:
The limitation wherein the first ancestor event includes a first set of transactions and the second ancestor event includes a second set of transactions, the code further comprising code to cause the processor to: identify an order of the first set of transactions with respect to the second set of transactions based on the consensus order, as drafted, is a process that, under its broadest reasonable interpretation, but for the recitation of generic computer components performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this claim encompasses a person forming a judgment as to how to arrange the events.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites no further additional elements, and is therefore unpatentable.

As per claim 14:
The claim recites an additional element of “the processor configured to receive a second event from a third compute device from the plurality of compute devices, the second event including (1) an identifier of a third ancestor event to indicate that the third ancestor event is ordered prior to the second event and (2) an identifier of a fourth ancestor event to indicate that the fourth ancestor event is ordered prior to the second event.”  “Receiving” is recited at a high-level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 15:
The limitation of constructing a directed acyclic graph (DAG) based on the first event, the second event, the identifier of the first ancestor event such that the first ancestor event is ordered prior to the first event in the DAG, the identifier of the second ancestor event such that the second ancestor event is ordered prior to the first event in the DAG, the identifier of the third ancestor event such that the third ancestor event is ordered prior to the second event in the DAG, and the identifier of the fourth ancestor event such that the fourth ancestor event is ordered prior to the second event in the DAG, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “constructing” in the context of this claim encompasses the user manually drawing a DAG on pen and paper (e.g., Figs 4-6).
The limitation of calculating a consensus order associated with the distributed database based on the DAG, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “calculating” in the context of this claim encompasses a person forming a judgment as to how to arrange the events.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The first additional element is “a compute device from a plurality of compute devices that implements a distributed database via a network.”  These are generic computer components, such that their inclusion amounts no more than mere instructions to apply the exception using generic computer components.
The second additional element is “storing an instance of a distributed database at a first compute device configured to be included within a plurality of compute devices that implements the distributed database via a network operatively coupled to the plurality of compute devices.”  “Storing” is recited at a high-level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The third additional element is “the processor configured to receive a first event from a second compute device from the plurality of compute devices, the first event including (1) an identifier of a first ancestor event to indicate that the first ancestor event is ordered prior to the first event and (2) an identifier of a second ancestor event to indicate that the second ancestor event is ordered prior to the first event.”  “Receiving” is recited at a high-level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The fourth additional element is “the processor configured to receive a second event from a third compute device from the plurality of compute devices, the second event including (1) an identifier of a third ancestor event to indicate that the third ancestor event is ordered prior to the second event and (2) an identifier of a fourth ancestor event to indicate that the fourth ancestor event is ordered prior to the second event.”  “Receiving” is recited at a high-level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 16:
The claim recites an additional element of “receiving the fifth event from a fourth compute device from the plurality of compute devices.”  “Receiving” is recited at a high-level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 17:
The limitation of the identifier of the first event is a cryptographic hash of the first event, as drafted, is a process that, under its broadest reasonable interpretation, but for the recitation of generic computer components covers a mathematical calculation regarding the identifiers – numbers – using mathematical methods, e.g., hashing.  Specification [1044].  This therefore falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites no further additional elements, and is therefore unpatentable.

As per claim 19:
The limitation of the second event including a first set of transactions and the third event including a second set of transactions, and identifying an order of the first set of transactions with respect to the second set of transactions based on the consensus order, as drafted, is a process that, under its broadest reasonable interpretation, but for the recitation of generic computer components performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this claim encompasses a person forming a judgment as to how to arrange the events.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites no further additional elements, and is therefore unpatentable.

As per claim 21:
The claim recites the additional element of “the identifier of the first ancestor event indicates that the first ancestor event is ordered prior to the first event and the identifier of the second ancestor event indicates that the second ancestor event is ordered prior to the first event.”  This is insignificant extra-solution activity, as it is the mere selection of a source of data to manipulate.
The claim recites the additional element of “the identifier of the third ancestor event indicates that the third ancestor event is ordered prior to the second event and the identifier of the fourth ancestor event indicates that the fourth ancestor event is ordered prior to the second event.”  This is insignificant extra-solution activity, as it is the mere selection of a source of data to manipulate.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 22:
The limitation, “wherein the processor is configured to construct the DAG based on the first event, the second event, the identifier of the first ancestor event such that the first ancestor event is ordered prior to the first event in the DAG, the identifier of the second ancestor event such that the second ancestor event is ordered prior to the first event in the DAG, the identifier of the third ancestor event such that the third ancestor event is ordered prior to the second event in the DAG, and the identifier of the fourth ancestor event such that the fourth ancestor event is ordered prior to the second event in the DAG,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “constructing” in the context of this claim encompasses a person forming a judgment as to how to arrange the events based on the identifiers and writing down a DAG using pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites no further additional elements, and is therefore unpatentable.

As per claim 23:
The claim recites an additional element of “send a representation of the consensus order to a fourth compute device from the plurality of compute devices.”  “Sending” is recited at a high-level of generality (i.e., as a generic computer function of transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 24:
The limitation of “calculate a state value associated with events associated with the consensus order,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “calculating” in the context of this claim encompasses a person forming a judgment as to what the state value is based on the ordered events.
The limitation of “define a third event including the state value,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “defining” in the context of this claim encompasses a person drawing a new entry on the DAG using pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites an additional element of “send the third event to a fourth compute device from the plurality of compute devices.”  “Sending” is recited at a high-level of generality (i.e., as a generic computer function of transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 25:
The limitation “calculate a state value associated with events associated with the consensus order,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “calculating” in the context of this claim encompasses a person forming a judgment as to what the state value is based on the ordered events.
The limitation “define a third event including the state value to notify other compute devices from the plurality of compute devices of the consensus order,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “defining” in the context of this claim encompasses a person drawing a new entry on the DAG using pen and paper.
The limitation “confirm the state value based on a threshold number of compute devices from the plurality of compute devices digitally signing the state value,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “confirming” in the context of this claim encompasses a person counting the number of devices that have signed the state value and forming a judgment that the threshold has been reached.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites an additional element of “digitally sign the state value.”  This is insignificant extra-solution activity, as it is nominally or tangentially related to the invention.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 26:
The claim recites the additional element of “the first event is digitally signed by the second compute device from the plurality of compute devices.”  This is insignificant extra-solution activity, as it is nominally or tangentially related to the invention.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 27:
The limitation “calculate a state value associated with events associated with the consensus order,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “calculating” in the context of this claim encompasses a person forming a judgment as to what the state value is based on the ordered events.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites an additional element of “delete from the distributed database events used to calculate the state value.”  “Deleting” is recited at a high-level of generality (i.e., as a generic computer function of transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 28:
The claim recites an additional element of “send a representation of the consensus order to a third compute device from the plurality of compute devices.”  “Sending” is recited at a high-level of generality (i.e., as a generic computer function of transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 29:
The limitation of “calculate a state value associated with events associated with the consensus order,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “calculating” in the context of this claim encompasses a person forming a judgment as to what the state value is based on the ordered events.
The limitation of “define a second event including the state value,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “defining” in the context of this claim encompasses a person drawing a new entry on the DAG using pen and paper. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites an additional element of “wherein the event is a first event.”  This is insignificant extra-solution activity as it is merely selecting a source of data.
The claim recites an additional element of “send the second event to a third compute device from the plurality of compute devices.”  “Sending” is recited at a high-level of generality (i.e., as a generic computer function of transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component or insignificant extra-solution activity.  Neither mere instructions to apply the exception using a generic computer component nor insignificant extra-solution activity can provide an inventive concept.
The claim is not patent eligible.

As per claim 30:
The limitation “calculate a state value associated with events associated with the consensus order,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “calculating” in the context of this claim encompasses a person forming a judgment as to what the state value is based on the ordered events.
The limitation “define a second event including the state value to notify other compute devices from the plurality of compute devices of the consensus order,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “defining” in the context of this claim encompasses a person drawing a new entry on the DAG using pen and paper.
The limitation “confirm the state value based on a threshold number of compute devices from the plurality of compute devices digitally signing the state value,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “confirming” in the context of this claim encompasses a person counting the number of devices that have signed the state value and forming a judgment that the threshold has been reached.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites an additional element of “wherein the event is a first event.”  This is insignificant extra-solution activity as it is merely selecting a source of data.
The claim recites an additional element of “digitally sign the state value.”  This is insignificant extra-solution activity, as it is nominally or tangentially related to the invention.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 31:
The limitation “calculate a state value associated with events associated with the consensus order,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “calculating” in the context of this claim encompasses a person forming a judgment as to what the state value is based on the ordered events.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites an additional element of “delete from the distributed database events used to calculate the state value.” “Deleting” is recited at a high-level of generality (i.e., as a generic computer function of transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 32:
The claim recites an additional element of “sending a representation of the consensus order to a third compute device from the plurality of compute devices.”  “Sending” is recited at a high-level of generality (i.e., as a generic computer function of transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 33:
The limitation “calculating a state value associated with events associated with the consensus order,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “calculating” in the context of this claim encompasses a person forming a judgment as to what the state value is based on the ordered events.
The limitation “defining a sixth event including the state value,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “defining” in the context of this claim encompasses a person drawing a new entry on the DAG using pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites an additional element of “sending the sixth event to a third compute device from the plurality of compute devices.”  “Sending” is recited at a high-level of generality (i.e., as a generic computer function of transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 34:
The limitation “calculating a state value associated with events associated with the consensus order,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “calculating” in the context of this claim encompasses a person forming a judgment as to what the state value is based on the ordered events.
The limitation “defining a sixth event including the state value to notify other compute devices from the plurality of compute devices of the consensus order,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “defining” in the context of this claim encompasses a person drawing a new entry on the DAG using pen and paper.
confirming the state value based on a threshold number of compute devices from the plurality of compute devices digitally signing the state value,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “confirming” in the context of this claim encompasses a person counting the number of devices that have signed the state value and forming a judgment that the threshold has been reached.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites an additional element of “digitally signing the state value.”  This is insignificant extra-solution activity, as it is nominally or tangentially related to the invention.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 35:
The limitation “calculating a state value associated with events associated with the consensus order,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “calculating” in the context of this claim encompasses a person forming a judgment as to what the state value is based on the ordered events.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The claim recites an additional element of “
deleting from the distributed database events used to calculate the state value.”  “Deleting” is recited at a high-level of generality (i.e., as a generic computer function of transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.


Prior Art
The prior art does not teach calculating a consensus order based on a DAG constructed based off identifiers of database events including identifiers of other events.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159